                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JACOB S. SILVERMAN,
                                  11                                                  Case No. 18-01115 BLF (PR)
                                                       Plaintiff,
                                  12                                                  ORDER DENYING MOTION FOR
Northern District of California




                                                                                      SCHEDULING RECOMMENDATION
 United States District Court




                                  13            v.

                                  14     DUANE CHRISTIAN, et al.,
                                  15                  Defendants.
                                                                                      (Docket No. 32)
                                  16

                                  17

                                  18          Plaintiff, a California inmate, filed a pro se civil rights complaint pursuant to 42

                                  19   U.S.C. § 1983. On May 9, 2018, the Court ordered service on Defendant Duane Christian

                                  20   for violating Plaintiff’s First Amendment right to petition the government for redress of

                                  21   grievances based on his refusal to allow Plaintiff to file grievances. (Docket No. 5.)

                                  22   Currently, Defendant’s dispositive motion is due no later than February 18, 2019. (Docket

                                  23   No. 31.) The Court also granted Defendant’s motion to compel Plaintiff to appear for and

                                  24   submit to an oral deposition upon proper notice by Defendant’s counsel. (Id.)

                                  25          Plaintiff has filed a “motion for judicial recommendation and consideration of

                                  26   scheduling” with respect to a pending deposition with Defendant’s counsel, apparently

                                  27   scheduled for December 12, 2018. (Docket No. 32.) Plaintiff seeks a court order

                                  28   recommending a rescheduling due to Plaintiff’s criminal trial being set for around the same
                                   1   time. The motion is DENIED as unnecessary. Plaintiff should discuss the matter directly
                                   2   with Defendant’s counsel rather than needlessly involving the Court in these scheduling
                                   3   matters. Plaintiff is directed to discuss, in good faith, all matters involving deposition and
                                   4   discovery directly with Defendant’s counsel before seeking Court involvement.
                                   5            This order terminates Docket No. 32.
                                   6            IT IS SO ORDERED.
                                   7           December 10, 2018
                                       Dated: _____________________                             ________________________
                                                                                                BETH LABSON FREEMAN
                                   8
                                                                                                United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Denying Motion for Scheduling Recommendation
                                       PRO-SE\BLF\CR.18\01115Silverman_deny-sched
                                  26

                                  27

                                  28                                                        2
